Citation Nr: 1447790	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-28 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to April 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision.

In September 2013, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

The Veteran's current claim of service connection for diabetes mellitus, type II, is based upon the same factual basis and symptoms as his original claim for impaired fasting glucose, which the RO denied on the merits in an August 2009 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  The claim for service connection for impaired fasting glucose was denied in an August 2009 rating decision; and the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

2.  The evidence received since the August 2009 rating decision, regarding service connection for diabetes mellitus, type II, is new and material.  

3.  Diabetes mellitus, type II, is listed among the diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).

4.  The Veteran served in the Republic of Vietnam from October 30, 1971 to June 20, 1972, and there is no affirmative evidence to the contrary that the Veteran did not have herbicide exposure while stationed in Vietnam. 
5.  The Veteran's current diagnosis of diabetes mellitus, type II, manifested to a compensable degree of at least 10 percent after separation from service by the required management of a restricted diet.  


CONCLUSIONS OF LAW

1.  The August 2009 rating decision, that denied service connection for impaired fasting glucose, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been received since the August 2009 rating decision to reopen service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II, as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.307(a)(6), 3.309(e), 4.119, Diagnostic Code (DC) 7913 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an August 2009 rating decision, the RO denied service connection for impaired fasting glucose as due to herbicide exposure because there was no evidence of a clinical diagnosis.  The RO specified that impaired fasting glucose is an abnormal lab finding and not a disability.  The Veteran was notified of the August 2009 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  As a result, the Board finds that the rating decision became final for this claim on appeal.  No new and material evidence was received within one year of the 2009 rating decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 
The evidence received since the August 2009 rating decision, particularly 2012 VA outpatient treatment records, were not previously obtained and associated with the record.  A July 2012 record noted an assessment of diabetes mellitus, type II, diet controlled, and an October 2012 record noted the Veteran's past medical history (PMH) included diet controlled diabetes mellitus, type II.  Such evidence is pertinent to the element of a current disability, which was not established at the time of the August 2009 rating decision.

As a result, the Board finds that the newly received evidence, specifically the July 2012 and October 2012 VA outpatient treatment records are new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

If a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, a specified list of diseases, to include diabetes mellitus, type II, shall be service-connected if they manifest to a compensable degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  See also M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10 (December 16, 2011).  

Review of the Veteran's DD Form 214 reports his assignment history included being stationed in Vietnam from October 1971 to June 1972, and there is no affirmative evidence to the contrary that the Veteran did not have herbicide exposure while stationed in Vietnam.

As discussed above, review of the evidentiary records demonstrates the Veteran has a post-service diagnosis of diabetes mellitus, type II, as documented in the July 2012 and October 2012 VA outpatient treatment records.  Moreover, this diagnosis manifested to a compensable degree of at least 10 percent after separation from service pursuant to the applicable schedular rating criteria under 38 C.F.R. § 4.119, DC 7913 (diabetes mellitus).  As documented in the 2012 records, his course of treatment includes a controlled diet for his diabetes mellitus, type II, which meets the criteria of 10 percent under DC 7913.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's diabetes mellitus, type II, is associated with his presumed herbicide exposure in Vietnam.  See 38 U.S.C.A. § 5107; 38 U.S.C.A. §§ 3.102, 3.307(a)(6), 3.309(e).  

Given the fully favorable decision discussed above, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.


ORDER

As new and material evidence has been received to reopen service connection for diabetes mellitus, type II, the claim is reopened.

Service connection for diabetes mellitus, type II, as due to herbicide exposure, is granted.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


